DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 02/20/2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019/028126 application as required by 37 CFR 1.55. 
Also note that the Application Data Sheet should be corrected to reflect the same application number format for the desired priority claim as in the “Request to Retrieve Electronic Priority Application(s)”; i.e. where it currently lists “028126/2019” as the foreign application, it should read “2019/028126”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “280” in Figs. 3A and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
In line 2 of claims 1 and 12, “one of surfaces” should read “one of its surfaces”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the seal support surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a seal support surface” in line 2. The limitation of “the seal support surface” is introduced previously in line 7 of claim 12. It is unclear 
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi et al. (U.S. 2016/0108539), hereinafter Yahagi, in view of Woodruff et al. (U.S. Patent No. 6,645,356), hereinafter Woodruff.
Regarding claim 1, Yahagi teaches a substrate holder including an opening for exposing at least a part of a substrate on at least one its surfaces (see e.g. Fig. 2, substrate holder 7 with opening formed in holder member 28 which sandwiches a wafer with base member 24; Paragraph 0040, lines 1-6) comprising a seal which comes in contact with a surface including a part of the substrate to be exposed (see e.g. Fig. 5, seal ring 31; Paragraph 0041, lines 1-3), and is pressed in a direction perpendicular to a plane on which the substrate is to be positioned (see e.g. Paragraph 0041, lines 5-8); and a seal support which has a seal support surface for supporting the seal, and is disposed on an outer circumference of the opening (see e.g. Fig. 5, fixing ring 40 with seal ring pressing portion 43; Paragraph 0041, lines 4-5, and Paragraph 0043, lines 4-5), wherein the seal includes a seal body which comes in contact with the seal support surface (see e.g. Fig. 5, flat portion of seal ring 31 in contact with bottom surface of fixing ring 40), and a seal lip which extends from the seal body to come in contact with the surface of the substrate to be exposed (see e.g. Fig. 5, inner lip of seal ring 31 
Yahagi does not teach at least a part of the seal support surface having an inclination angle which allows an inner end of the seal support surface to approach the plane on which the substrate is to be positioned. 
Woodruff teaches a contact assembly for contacting a workpiece during plating including a barrier, i.e. seal, for isolating electrical contacts from the plating solution (see e.g. Abstract). The barrier member is held in an annular groove that has an angled interior wall (see e.g. Fig. 22, annular groove 720b with angled wall 685b supporting barrier member 620b; Col. 14, lines 37-44). This angled wall assists in stiffening the barrier member to ensure proper engagement with the wafer surface (see e.g. Col. 14, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate holder taught by Yahagi to have an angled wall supporting the seal as taught by Woodruff to ensure proper engagement with the wafer surface.
Regarding claim 2, Yahagi in view of Woodruff teaches the seal lip extending from an inner end of the seal body (see e.g. Fig. 5, inner lip of seal ring 31 which contacts wafer W).
Regarding claim 15, Yahagi in view of Woodruff teaches a plating apparatus (see e.g. Fig. 1; Paragraph 0036, lines 1-2) comprising the substrate holder according to claim 1 (see e.g. Yahagi Fig. 1, substrate holder 7 as modified above in view of .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi in view of Woodruff, as applied to claim 1 above, further in view of Kholodenko (U.S. 2003/0010641).
Yahagi in view of Woodruff teaches all the elements of the invention of claim 1 as stated above. Yahagi in view of Woodruff does not explicitly teach the inclination angle of the support surface being an angle at which the seal lip bends outward when the seal is pressed in the direction perpendicular to the plane on which the substrate is to be positioned. 
Kholodenko teaches a substrate holder assembly comprising a contact ring (see e.g. Fig.1, substrate holder assembly 150 with contact ring 166; Paragraph 0038, lines 1-2) which retains a seal that provides a fluid seal between the body of the contact ring and the substrate when the substrate is held (see e.g. Fig. 1, seal 318 held between clamp ring 310 and body 270 of the contact ring 166; Paragraph 0046, lines 1-2 and Paragraph 0047, lines 1-3). The seal includes a lip that deforms downward and outward when pressed against the substrate, allowing the lip to sealingly contact the electrical contact to the substrate and the portion of the contact ring supporting the seal (see e.g. Figs. 5-6, seal lip 326 deforms outward against substrate 502 to seal against contact pad 272; Paragraph 0057, lines 8-16). Yahagi similarly teaches a desire to seal off the contacts and conductive members of the substrate holder when the seal is pressed against the substrate in order to prevent infiltration of plating solution (see e.g. Yahagi Paragraph 0054).
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi in view of Woodruff, as applied to claim 1 above, further in view of Batz, Jr. et al. (U.S. Patent No. 6,939,448), hereinafter Batz.
Yahagi in view of Woodruff teaches all the elements of the invention of claim 1 as stated above. Yahagi in view of Woodruff does not explicitly teach the inclination angle of at least part of the seal support surface being equal to or larger than 5°, and equal to or smaller than 20°.
Batz teaches a contact assembly that holds a workpiece in position during plating (see e.g. Fig. 2, contact assembly 200 holding workpiece 130; Col. 5, lines 54-56), that includes a support member with a mounting section that angles upwards approximately 5°-15°, or more specifically 8°, to allow the contact members to also angle upwards in the same direction (see e.g. Figs. 3-4, support member 210 with an upwardly angled lower surface at posts 214 which mount contact members 254; Col. 8, lines 10-20).
Though this angled member supports a contact as opposed to a seal, it serves the purpose of directing the contacts toward the substrate to press against it (see e.g. Batz Col. 8, lines 22-26, the upwardly angled contacts meet the downward pressing of the workpiece), which is similar to the purpose taught by Woodruff for inclusion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angled inner support surface of the substrate holder taught by Yahagi in view of Woodruff to specifically have an angle of 5-15°, or specifically 8°, as taught by Batz as a known parameter for allowing peripheral components of a substrate holding assembly to be directed to press against the substrate.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi in view of Woodruff, as applied to claim 1 above, further in view of Berke et al. (U.S. 2017/0009369), hereinafter Berke.
Regarding claim 10, Yahagi in view of Woodruff teaches all the elements of the invention of claim 1 as stated above. Yahagi in view of Woodruff further teaches a protrusion formed on a part of the seal body in contact with the seal support surface (see e.g. Yahagi Figs. 19-20, protrusion 31b; Paragraph 0080, lines 1-4). Yahagi in view of Woodruff does not teach the protrusion being positioned to confront a counterforce received by the seal lip from the substrate.
Berke teaches a cup assembly for holding and sealing a wafer during electroplating (see e.g. Abstract), comprising a lipseal which includes a protrusion at the position where the seal contacts the wafer which extends into the body of the cup bottom supporting the seal (see e.g. Fig. 9C, lipseal 912 with protruding portion 926, which, though pictured encircling the lip of the cup bottom can be simply pillars extending into the inwardly protruding surface 903 of cup bottom 901; Paragraph 0078, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate holder taught by Yahagi in view of Woodruff to comprise the protrusion on the opposite the point of the seal which contacts the wafer as taught by Berke to provide better sealing force to prevent intrusion of the plating liquid.
Regarding claim 11, Yahagi in view of Woodruff and Berke teaches the protrusion being formed around the inner edge of a part of the seal body in contact with the seal support surface (see e.g. Berke Fig. 9C, the protrusion is formed on the inner edge of lipseal 912 in contact with the inwardly protruding surface 903 of cup bottom 901).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 5 with special attention given to the limitation claiming “the seal is formed to have an inclination angle of the first section smaller than the inclination angle of the second section”. The closest prior art is Yahagi, Woodruff and Zimmerman et al. (U.S. 2013/0306465). 
Yahagi in view of Woodruff teaches the limitations of the substrate holder of claim 1 as stated above. Yahagi further teaches the opening of the substrate holder having a polygonal shape (see e.g. Yahagi Fig. 18, opening defined by polygonal inner edge of regulating ring 45; Paragraph 0073, lines 11-14), and the seal support surface including a first section corresponding to an angular section of the opening (see e.g. Yahagi Fig. 18, angled points corresponding to positioning members 95 where the width of regulation ring 45 is zero; Paragraph 0073, lines 14-16); and a second section corresponding to a side section of the opening (see e.g. Yahagi Fig. 15, connecting portions between neighboring zero width portions of regulation ring 45). The substrate holder of Yahagi in view of Woodruff does not include the seal support surface having an inclination angle of the first section smaller than an inclination of the second section. 
Zimmerman relates to a seal ring for an electrochemical processor (see e.g. Zimmerman Abstract), and teaches that if the seal tip slides or deflects on some portions and not on others, leaking may occur between the different regions, and exposed plating area and plating uniformity can be adversely affected (see e.g. Zimmerman Paragraph 0019). However, this is addressed by designing the seal ring 
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 12 with special attention given to the limitation claiming “the seal lip around a side section of the opening extends to an outer side than the seal lip around an angular section of the opening, or the seal lip on the side section of the opening is higher than the seal lip on the angular section of the opening”. The closest prior art is Yahagi and Zimmerman. 
Yahagi teaches a substrate holder (see e.g. Fig. 2, substrate holder 7; Paragraph 0040, lines 1-6) including a polygonal opening for exposing at least a part of a substrate on at least one of its surfaces (see e.g. Figs. 2 and 18, opening defined by polygonal inner edge of regulating ring 45 formed on fixing ring 40; Paragraph 0043, lines 4-7 and Paragraph 0073, lines 11-14), comprising a seal which comes into contact with a surface that includes a part of the substrate to be exposed (see e.g. Fig. 5, seal ring 31; Paragraph 0041, lines 1-3), and is pressed in a direction perpendicular to a plane on which the substrate is to be positioned (see e.g. Paragraph 0041, lines 5-8); and a seal support disposed on an outer circumference of the opening (see e.g. Figs. 2 and 18, fixing ring 40 on holding member 28; Paragraph 0041, lines 4-5), wherein the seal 
Zimmerman relates to a seal ring for an electrochemical processor (see e.g. Zimmerman Abstract), and teaches that if the seal tip slides or deflects on some portions and not on others, leaking may occur between the different regions, and exposed plating area and plating uniformity can be adversely affected (see e.g. Zimmerman Paragraph 0019). However, this is addressed by designing the seal ring and support being designed to have uniform deflection throughout that leads to zero or no slip in response to the contacting force on the seal tip (see e.g. Zimmerman Paragraph 0021, lines 1-3, and Paragraphs 0026-0027). The seal ring of Yahagi is similarly pressed uniformly in contact with the peripheral portion of the wafer (see e.g. Yahagi Paragraph 0048, lines 1-5). There is no teaching or motivation that makes including the seal lip around a side section of the opening extending to an outer side than the seal lip around an angular section of the opening or including the seal lip of the side section of the opening being higher than the seal lip on the angular section of the opening obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795